Citation Nr: 0800818	
Decision Date: 01/09/08    Archive Date: 01/22/08

DOCKET NO.  04-42 763	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to automobile and adaptive equipment, or adaptive 
equipment only.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Eric S. Leboff, Counsel


INTRODUCTION

The veteran had active service from April 1945 until April 
1949.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a January 2004 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
St. Petersburg, Florida.


FINDING OF FACT

The competent evidence of record indicates loss of use of the 
lower extremities.


CONCLUSION OF LAW

The criteria for financial assistance in the purchase of an 
automobile or other conveyance and adaptive equipment have 
been met.  38 U.S.C.A. §§ 3901, 3902, 5107 (West 2002); 38 
C.F.R. § 3.808 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  

Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the appellant in October 2003 that informed 
the appellant of what evidence was required to substantiate 
the claim and of the appellant's and VA's respective duties 
for obtaining evidence.  

It is unclear from the record whether the appellant was 
explicitly asked to provide "any evidence in his possession 
that pertains" to his claim.  See 38 C.F.R. § 3.159(b)(1).  
Nevertheless, as a practical matter the Board finds that he 
has been notified of the need to provide such evidence, for 
the following reasons.  The AOJ letters noted above informed 
him that additional information or evidence was needed to 
support his claim, and asked him to send the information or 
evidence to the AOJ.  Under these circumstances, the Board is 
satisfied that the appellant has been adequately informed of 
the need to submit relevant evidence in his possession. 

There is no allegation from the veteran that he has any 
evidence in his possession that is needed for full and fair 
adjudication of this claim.  Under these circumstances, the 
Board finds that the notification requirements of the VCAA 
have been satisfied as to both timing and content.

Based on the foregoing, adequate notice was provided to the 
appellant prior to the transfer and certification of the 
veteran's case to the Board and complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting the veteran in 
the procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The claims file contains the veteran's 
post-service reports of VA treatment and examination.  
Furthermore, the record contains the veteran's statements in 
support of his claim, to include testimony provided at a May 
2007 hearing before the undersigned.  The Board has reviewed 
the veteran's statements, as well as the medical evidence, 
and finds no references to any outstanding documents.

Further regarding the duty to assist, in a February 2005 
communication the veteran's accredited representative 
contended that a VA examination performed in July 2003 was 
inadequate because the examiner did not explicitly state 
whether the veteran had loss of use of one or both feet.  
While considering this argument, the Board nevertheless finds 
that the examination report, as well as other clinical 
evidence of record, contains sufficient objective findings to 
adjudicate the claim at present.  

Significantly, neither the appellant nor his or her 
representative has identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claim that has not 
been obtained.  Hence, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Discussion

The Board has reviewed all of the evidence in the veteran's 
claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, the extensive evidence of 
record.  Indeed, the Federal Circuit has held that the Board 
must review the entire record, but does not have to discuss 
each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).  Therefore, the Board will 
summarize the relevant evidence where appropriate, and the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, as to each claim.  

The veteran is claiming entitlement to an automobile and 
necessary adaptive equipment, or to adaptive equipment only.  
With respect to equipment, it was explained at the veteran's 
May 2007 hearing that he was seeking a lift to transfer the 
veteran's wheelchair into his van.  

In order to be eligible to financial assistance in purchasing 
an automobile and/or adaptive equipment, the veteran must be 
entitled to compensation for any of the following 
disabilities: (i) The loss or permanent loss of use of one or 
both feet; (ii) the loss or permanent loss of use of one or 
both hands; (iii) the permanent impairment of vision of both 
eyes.  38 U.S.C.A. § 3902(a)(b); 38 C.F.R. § 3.808(b)(1) 
(2007).  

In determining whether the above criteria have been 
satisfied, the Board notes that the term "loss of use" of a 
hand or foot is defined at 38 C.F.R. § 3.350(a)(2) as that 
condition where no effective function remains other than that 
which would be equally well served by an amputation stump at 
the site of election below the elbow or knee with the use of 
a suitable prosthetic appliance.  The determination will be 
made on the basis of the actual remaining function, whether 
the acts of grasping, manipulation, etc, in the case of the 
hand, or balance, propulsion, etc., in the case of a foot, 
could be accomplished equally well by an amputation stump 
with prosthesis.

Additionally, a veteran who is not eligible for assistance 
under the foregoing criteria may nevertheless be entitled to 
adaptive equipment if he is entitled to VA compensation for 
ankylosis of one or both knees, or of one or both hips.  38 
U.S.C.A. § 3902(b)(2); 38 C.F.R. § 3.808(b)(1)(iv).  However, 
in the present case this provision does not serve as a basis 
for a grant of benefits, because the veteran is not service-
connected for, or otherwise entitled to VA compensation for 
ankylosis of one or both knees, or of one or both hips.

Returning to the basic requirements under 38 U.S.C.A. § 
3902(a)(b) and 38 C.F.R. § 3.808(b)(1), the Board notes that 
there is no demonstration of visual impairment, nor is there 
any showing of impairment regarding the veteran's hands.  
Rather, the central issue in the present case hinges on loss 
of use of use of the lower extremities.  Indeed, his only 
service-connected disabilities are total right hip 
replacement, total left hip replacement, and intervertebral 
disc syndrome at L4-5.  

The evidence of record does reveal lower extremity disability 
causing significant functional limitation.  Indeed, a 
September 2000 VA record stated that the veteran was unable 
to ambulate safely, and required mobility assistance.  A May 
2001 VA clinical record indicated that the veteran could not 
walk in excess of 50 to 75 yards, due to pain and instability 
resulting from his service-connected bilateral hip 
replacements.   Furthermore, outpatient treatment reports 
dated in 2003 indicated that the veteran frequently fell due 
to loss of strength and balance associated with his hip and 
back disabilities.  Specifically, a June 2003 VA treatment 
record indicated that the veteran had fallen when he tripped 
over an item on the floor of his garage.  A July 2003 
outpatient report noted that the veteran was essentially 
confined to a wheelchair except for short walks.  Moreover, 
upon VA examination in July 2003, the veteran was wheelchair 
bound due to severe pain in the hips and back.  It was noted 
that he could not stand or sit for prolonged periods of time.  

Finally, the veteran and his representative indicated at the 
May 2007 hearing before the undersigned that the veteran's 
primary means of ambulation was by use of a wheelchair or 
scooter.  It was also noted that the veteran could not use 
crutches or a manual wheelchair because of problems with his 
upper extremities.  The veteran did note that, in his house 
he would sometimes use a walker for ambulation.  He stated 
that he could stand up and transfer, but could not walk 
without falling.  He clarified that his legs seemed to just 
"let go" when he tried to walk.  The veteran further 
explained that he had difficulty in lifting his legs, which 
led to stumbling.  
He added that he could not drive further than his driveway 
because he was unable to  press the pedals with his legs.  

The Board has considered the complaints and findings as 
detailed above and concludes that loss of use has been 
demonstrated here.  In so finding, it is acknowledged that 
the VA examiner in July 2003 never expressly stated that the 
extent of ambulation which the veteran could achieve was 
equivalent to "no effective function other than that which 
would be equally served by an amputation stump...with the use 
of a suitable prosthetic appliance."  However, in light of 
the clear findings that the veteran's service-connected 
disabilities greatly restrict his ability to ambulate, all 
reasonable doubt will be resolved in the veteran's favor.  
See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 
49, 54-56 (1990).  
 

ORDER

Entitlement to automobile and/or adaptive equipment is 
granted.  



____________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


